Case 1:18-sw-00236-RMM Document 3 Filed 07/03/19 Page 1of 3

# +93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
District of Columbia
In the Matter of the Search of )
(Briefly describe the property to be searched ) Case 1:18-sw-236
or identify the person by name and address) ) Assigned To: Magistrate Judge Robin M. Meriweather
Date Assigned: 09/5/2018
One U.S. Postal Parcel located at the ) Description: Search and Seizure Warrant
Washington General Mail Facility, Washington, DC )
)
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of ____ Columbia _
(identify the person or describe the property to be searched and give its location):
SEE ATTACHMENT A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

CONTRABAND CONTROLLED SUBSTANCES

 

YOU ARE COMMANDED to execute this warrant on or before SEP 19 2018 (not to exceed 14 days)
\e in the daytime 6:00 a.m. to 10:00 p.m. =‘ (at any time in the day or night because good cause has been established.
Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to ROBIN M. MERIWEATHER, U.S. MAGISTRATE JUDGE .
(United States Magistrate Judge)

 

1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) © until, the facts justifying, the later ft date |

Date and time issued: 4 [ S$ | I% w i{ Gus

 

él 's signature

City and state: WASHINGTON, D.C. ROBIN M. MERIWEATHER, U.S. MAGISTRATE JUDGE

Printed name and title

 
Case 1:18-sw-00236-RMM Document 3 Filed 07/03/19 Page 2 of 3

393 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant V3 inventory left with:
(18-SW- 236 | 9-s-ig Z 12 0)

 

Inventory made in the presence of : _Eny S Bo / gk,

 

Inventory of the wie taken and nafne of any person(s) seized:

See Atte

FILED

JUL 03 2019

Clerk, U.S. Distri
ct an
Bankruptoy Cours: q

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

 

5. H- f

Date:

 

Executing officer’s signature

anes “Usseny std Lespibbor

Printed name and title

 

 
 

Case 1:18-sw-00236-RMM Document 3 Filed 07/03/19 Page 3 of 3

 

Subject | Express (E) or Priority (P) | Property Seized
Parcel | and Tracking ID number

 

1. | (P) 9205 5901 7554 7700 Approximately 40 grams of a green, leafy, plantlike

0096 3381 91 substance, suspected to be marijuana, inside one heat
sealed bag.

 

 

 

 
